Case 1:20-cv-01425-PAB-KMT Document 76 Filed 01/19/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01425-PAB-KMT

  DAVID ADAM TEAGUE,

        Plaintiff,

  v.

  STATE OF COLORADO,
  DEPARTMENT OF CORRECTIONS,
  DENVER CITY JAIL, and
  ADULT PAROLE SUPERVISION DIVISION,

        Defendants.


                                ORDER TO SHOW CAUSE


        This matter is before the Court sua sponte. On May 18, 2020, plaintiff filed a

  motion for a temporary restraining order, Docket No. 1, and, on May 20, 2020, a pro se

  prisoner complaint. Docket No. 5. On November 2, 2020, at the recommendation of

  the magistrate judge, Docket No. 72, the Court granted two defendants’ motions to

  dismiss and denied plaintiff’s remaining motions as moot.1 Docket No. 74.

        When plaintiff commenced this action, he was detained at the Denver County

  Jail on a parole hold. 2 Docket No. 1 at 4. However, beginning on July 6, 2020,

        1
          As the Court noted in its order, defendants State of Colorado and Colorado
  Department of Corrections did not move for dismissal. Docket No. 74 at 2 n.3. They
  have, however, filed two motions, Docket Nos. 35, 39, despite not entering notices of
  appearance, yet state that they “are not presently responding to the Complaint,” Docket
  No. 69 at 1 n.1.
        2
            The Colorado Department of Corrections, Division of Adult Parole stated that
  plaintiff was detained at the VanCise-Simonet Detention Center pursuant to a parole
  detainer issued by the Division of Adult Parole. Docket No. 62 at 1.
Case 1:20-cv-01425-PAB-KMT Document 76 Filed 01/19/21 USDC Colorado Page 2 of 2




  plaintiff’s mail began to be returned as undeliverable. See Docket Nos. 64, 65, 66, 67,

  68, 73, 75. According to the Colorado Department of Corrections, Division of Adult

  Parole, plaintiff’s parole hold was lifted, and he was released from detention on June

  22, 2020. Docket No. 62 at 2. Plaintiff did not alert the Court of this and has failed to

  provide a forwarding address. He has therefore not complied with D.C.COLO.LCivR

  5.1(c), which states that “[n]otice of change of name, mailing address, or telephone

  number of an unrepresented prisoner or party shall be filed not later than five days after

  the change.” Plaintiff’s pro se status does not relieve him of the obligation to diligently

  prosecute his case and to “comply with the same rules of procedure that govern other

  litigants.” Marburger v. Estate of Newfeld, No. 14-cv-00971-PAB-KLM, 2015 WL

  4035651, at *1 (D. Colo. June 30, 2015) (report and recom mendation accepted) (citing

  Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992)).

         Given plaintiff’s apparent failure to prosecute this case, or to make any contact

  with the Court since June 22, 2020, when he filed a “motion to move the court,” Docket

  No. 49, it is therefore

         ORDERED that, on or before January 28, 2021, plaintiff shall show cause why

  this case should not be dismissed for failure to prosecute.



         DATED January 19, 2021.

                                            BY THE COURT:


                                            ____________________________
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge


                                               2
